Citation Nr: 0909106	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the RO in October 2000; a 
transcript is of record.  In an April 2006 decision, the 
Board denied entitlement to service connection for PTSD.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
October 2008, the Court vacated the Board's April 2006 
decision and remanded the case to the Board for compliance 
with the instructions in the September 2008 Joint Motion for 
Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

One of the Veteran's claimed stressors involves an attempted 
escape by enemy prisoners of war (POWs) at An Thoi in June or 
July 1968.  The Veteran claims that while he was at that 
location delivering mail, a number of enemy prisoners ran 
from a just-landed "C-140" and that guards opened fire.  VA 
has made prior attempts to verify such claimed incident; 
however, incorrect dates were provided in such requests.  See 
Sept. 2008 JMR.

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14 provides guidance as to the 
development of these cases.  In this case, where available 
records do not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. Based on the information provided 
by the Veteran, the RO should attempt to obtain corroborating 
evidence of the Veteran's alleged stressor.

If a claimed stressor is verified, the Veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

With regard to corroborating documentation in support of the 
Veteran's claimed stressor(s), in the event that VA is unable 
to obtain Federal records or, after continued efforts to 
obtain Federal records, concludes that it is reasonably 
certain they do not exist or further efforts to obtain them 
would be futile, VA should provide the Veteran with written 
notice pursuant to 38 C.F.R. § 3.159(e) (2008).  Such notice 
should include the identity of the records VA was unable to 
obtain; an explanation of the efforts VA made to obtain the 
records; a description of any further action VA will take 
regarding the claim, that VA will decide the claim based on 
the evidence of record unless the claimant submits the 
records VA was unable to obtain; and a notice that the 
claimant is ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e)(i-iv).

In light of this matter being remanded, VA should inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, and an effective date will be assigned if an 
increased rating is granted, and also include an explanation 
as to the type of evidence that is needed to establish a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Notice should be issued to the 
Veteran containing an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
Veteran, to include the An Thoi incident 
which occurred in June or July 1968.  
This summary of stressors, with specific 
details regarding the Veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
Veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the Veteran's 
units.  

3.  If, and only if, a claimed stressor 
is corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

4.  In the event that VA is unable to 
obtain Federal records with regard to the 
Veteran's claim stressor(s), proper 
notice should be issued pursuant to 
38 C.F.R. § 3.159(e).

5.  Thereafter, review the expanded 
record and determine if service 
connection is warranted.  If the benefit 
sought remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




